Citation Nr: 0003541	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a neck 
injury, to include in excess of 10 percent prior to April 10, 
1996.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had nine years of active service, ending in June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The March 1996 rating decision granted service 
connection for residuals of a neck injury, and assigned a 10 
percent evaluation, effective from April 17, 1990.  
Thereafter, a May 1996 rating decision increased the 
evaluation for the disability at issue to 30 percent, 
effective from April 10, 1996.  

In December 1997, the Board issued a decision denying the 
veteran's claim for an effective date prior to April 17, 
1990, for the grant of service connection for residuals of a 
neck injury; denying the veteran's claim for a rating in 
excess of 10 percent for residuals of a neck injury for the 
period prior to April 10, 1996; and denying the veteran's 
claim for an increased rating for residuals of a neck injury, 
currently evaluated as 30 percent disabling.  The veteran 
appealed the December 1997 decision.  In July 1999, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion of the parties for partial remand and 
to stay further proceedings, and vacated the Board's December 
1997 decision.  The implementing order dismissed the 
veteran's claim for an effective date previous to April 17, 
1990, for the grant of service connection for residuals of a 
neck injury.

The July 1999 joint motion and implementing Court order 
characterized the issues on remand as (1) entitlement to a 
rating in excess of 10 percent for residuals of a neck injury 
for the period prior to April 10, 1996, and (2) entitlement 
to an effective date prior to April 1996 for a 30 percent 
rating for residuals of a neck injury.  The Board notes that 
these two listed issues are in effect two different ways of 
requesting the same remedy.  Each indicates that the veteran 
desired a higher rating than currently assigned for the 
residuals of his neck injury prior to April 1996.

The joint motion and implementing order fail to specifically 
address the appealed issue of entitlement to an increased 
rating for residuals of a neck injury, currently evaluated as 
30 percent disabling.  In other words the joint motion and 
implementing order do not specifically note that the veteran 
is seeking an increased rating for the residuals of a neck 
injury from April 1996 onward.  However, the issues appealed 
to the Court stem from the veteran's April 1996 notice of 
disagreement with the original rating decision which assigned 
a disability evaluation.  The veteran clearly indicated that 
he was seeking the maximum benefit warranted without regard 
to any specific time period.  The Board notes that the two 
issues appealed to the Court, the claim for a rating in 
excess of 10 percent (or at least 30 percent) prior to April 
10, 1996 for residuals of a neck injury, and the claim for an 
increased rating for residuals of a neck injury, currently 
evaluated as 30 percent disabling, are both components of the 
same matter for appellate consideration, namely, entitlement 
to an increased rating for the disability at issue.  The 
specification of the separate issues was made merely for 
consideration of different stages of the time period for 
which service connection has been in effect.  For the above 
reasons, the issue on appeal, status post Court remand, is 
appropriately characterized as on the title page of this 
decision.


REMAND

The joint remand notes that an attempt has not been made to 
obtain copies of relevant treatment records from Richard 
Toth, D.C., and Hugh Moncrief, M.D., prior to determining the 
proper rating for the veteran's residuals of a neck injury 
for the appeal period beginning April 17, 1990.

The joint remand further notes that the most recent VA 
examinations of record are inadequate for rating purposes.  
VA neurological and orthopedic examinations which clearly 
describe the status of the veteran's neck disability, 
including whether there are additional limits on functional 
ability on repeated use or during flare-ups, with 
consideration of the veteran's claims file prior to the 
examinations, would be useful in adjudicating the appeal. 

The joint motion noted that the RO, in a rating decision 
dated in May 1996, erroneously considered the veteran's April 
1996 notice of disagreement to be "a claim for increased 
compensation."

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  After obtaining any necessary 
authorizations, the RO should contact 
Hugh Moncrief, M.D., and Roland Toth, 
D.C. and request copies of all of the 
veteran's treatment records dated since 
service.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his neck disability since April 1990.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which are not 
currently of record.  

3.  When the above actions have been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for VA neurological and 
orthopedic examinations of the service-
connected neck injury residuals.  The 
veteran's claims file must be made 
available to the examiners and reviewed 
prior to each examination of the veteran.  
The examiners are requested to 
specifically note on the examination 
reports whether the veteran's claims file 
was reviewed.  All indicated tests and 
studies, including range of motion 
studies in degrees, should be performed.  
The orthopedic examiner should perform 
tests of joint motion against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The orthopedic physician 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  This 
examiner should specifically indicate the 
range of motion performed without pain 
and the range of motion accompanied by 
pain.  This examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
examiners should also provide opinions 
concerning the impact of the service-
connected neck disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if they are not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Thereafter, the RO should undertake 
any other indicated development, to 
include whether an independent medical 
examination is warranted, and 
readjudicate the claim for an increased 
rating for residuals of a neck injury, to 
include prior to April 10, 1996, with 
consideration of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  In this regard, the RO should 
note that the veteran's April 1996 notice 
of disagreement was not a new or reopened 
claim for increased compensation.  In 
readjudicating this claim, the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration, and 
explain why the next higher evaluation is 
not warranted. 

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




